IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-20246
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ISIDRO FLORES-BAUTISTA,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-438-01
                        - - - - - - - - - -

                           December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Isidro

Flores-Bautista (Flores) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Counsel argues that Flores’s guilty-plea hearing

complied with Fed. R. Crim. P. 11 and that Flores received a

legal sentence within the applicable guidelines range.    Flores

has filed a response in which he asserts that:    1) the district

court erred by denying his motion for a downward departure from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20246
                                -2-

the recommended sentencing guidelines range; 2) provisions of the

Speedy Trial Act and of internal Immigration and Naturalization

Service guidelines were violated ; and 3) he received ineffective

assistance of counsel.   Our independent review of counsel’s

Anders brief, the record, and Flores’s response discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.